                   Case 1:15-cv-05886-LAP Document 87
                                                   84 Filed 07/07/20
                                                            07/02/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT FOR THE
                                SOUTHERN DISTRICT OF NEW YORK
 –––––––––––––––––––––––––––––––––                      X

 TRINITY INVESTMENTS LIMITED,                            :
                                      Plaintiff,         :               15 Civ. 5886
                              v.                         :
 THE REPUBLIC OF ARGENTINA                               :
                                      Defendant.         :
 –––––––––––––––––––––––––––––––––                      X



     [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY
                                JUDGMENT

          Having considered Trinity Investments Designated Activity Company’s1 Motion for Partial

 Summary Judgment against the Republic of Argentina and the entire record in this case, it is HEREBY

 ORDERED that:

          1.        Plaintiff's Motion for Partial Summary Judgment is GRANTED.

          2.        On Counts I, II and III of the Complaint, the Clerk of the Court is directed to enter

 JUDGMENT for Plaintiff, Trinity Investments Designated Activity Company, against Defendant

 Republic of Argentina in the form annexed hereto.           The following tables contain the necessary

 identifying information regarding Plaintiff’s beneficial interests in these bonds:




 1
   As discussed in Plaintiffs’ Omnibus Memorandum of Law in Support of Motions for Summary
 Judgment [Dkt. No. 74], Plaintiff Trinity Investments Designated Activity Company (formerly known as
 Trinity Investments Limited) converted to a Designated Activity Company under the Companies Act
 2014 on August 6, 2016.

DB3/ 203437960.2
                   Case 1:15-cv-05886-LAP Document 87
                                                   84 Filed 07/07/20
                                                            07/02/20 Page 2 of 3



                                                    Table 1
 Plaintiff Bond Holder or Beneficial Owner:           Trinity Investments Designated Activity Company

 Face Value:                                          $27,980,000

 CUSIP No., ISIN No., BB No.:                         US040114AR16

 Date Of Issuance:                                    January 30, 1997

 Date Of Maturity:                                    January 30, 2017

 Interest Rate/Payable:                               11.375%

 Date Of Purchase:                                    April 2015 – July 2015

 Acceleration:                                        Notice sent July 24, 2015

 Contract Documents: (FAA; FRB; Indenture;            Fiscal Agency Agreement, dated as of October 19,
 Offering Prospectus; Certificates, etc.)             1994 (the “1994 Fiscal Agency Agreement”)

 Evidence of Ownership Proffered: (Account            Account Statement from State Street dated as of
 Statements; Letters; Notarized Statements, etc.)     April 17, 2020
                                                    Table 2
 Plaintiff Bond Holder or Beneficial Owner:           Trinity Investments Designated Activity Company

 Face Value:                                          $34,000

 CUSIP No., ISIN No., BB No.:                         US040114GA27

 Date Of Issuance:                                    June 15, 2000

 Date Of Maturity:                                    June 15, 2015

 Interest Rate/Payable:                               11.750%

 Date Of Purchase:                                    April 2015 – July 2015

 Acceleration:                                        Notice sent July 24, 2015

 Contract Documents: (FAA; FRB; Indenture;            Fiscal Agency Agreement, dated as of October 19,
 Offering Prospectus; Certificates, etc.)             1994 (the “1994 Fiscal Agency Agreement”)

 Evidence of Ownership Proffered: (Account            Account Statement from State Street dated as of
 Statements; Letters; Notarized Statements, etc.)     April 17, 2020

DB3/ 203437960.2                                      2
                   Case 1:15-cv-05886-LAP Document 87
                                                   84 Filed 07/07/20
                                                            07/02/20 Page 3 of 3



                                                    Table 3
 Plaintiff Bond Holder or Beneficial Owner:            Trinity Investments Designated Activity Company

 Face Value:                                           $492,000

 CUSIP No., ISIN No., BB No.:                          US040114GD65

 Date Of Issuance:                                     February 21. 2001

 Date Of Maturity:                                     February 21, 2012

 Interest Rate/Payable:                                12.375%

 Date Of Purchase:                                     January 2015 – July 2015

 Acceleration:                                         Notice sent July 24, 2015

 Contract Documents: (FAA; FRB; Indenture;             Fiscal Agency Agreement, dated as of October 19,
 Offering Prospectus; Certificates, etc.)              1994 (the “1994 Fiscal Agency Agreement”)

 Evidence of Ownership Proffered: (Account             Account Statement from State Street dated as of
 Statements; Letters; Notarized Statements, etc.)      April 17, 2020


          3.        Counts IV, V and VI are dismissed without prejudice.



  IT IS SO ORDERED.

 Dated: This 7th        July
             __ day of ______, 2020
                               ____                        ______________________________
                                                           Hon. Loretta A. Preska
                                                           District Judge




DB3/ 203437960.2                                       3
